316 F.2d 232
H. A. TOULMIN, Jr., Plaintiff-Appellant,v.The RIKE-KUMLER COMPANY and Miami Valley News Agency, Inc., Defendants-Appellees.
No. 15107.
United States Court of Appeals Sixth Circuit.
April 17, 1963.

Milton D. Render, Toulmin & Toulmin, Cincinnati, Ohio, F. Thomas Green, of Pickrel, Schaeffer & Ebeling, Dayton, Ohio, on brief, for appellant.
Lawrence B. Biebel, Dayton, Ohio, Marechal, Biebel, French & Bugg, by Dailey L. Bugg, Dayton, Ohio, on brief, for appellees.
Before MILLER and O'SULLIVAN, Circuit Judges, and McALLISTER, Senior Circuit Judge.

ORDER.

1
In this action charging the defendants with violation of the plaintiff's copyright, in that the defendants published a book by a different author which contained a deliberate copy of a sentence and a half from plaintiff's copyrighted book of 142 pages which has been out of print since 1936, with no plans or intentions at any time to republish or reprint the book, the District Judge was of the opinion, among other things, that this was a clear case of de minimis and entered judgment for the defendants.


2
It is ordered that the judgment be affirmed with costs assessed against the appellant.